Case 1:20-cv-00821-LMB-JFA Document 184 Filed 06/15/21 Page 1 of 1 PagelD# 2832

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

CHRISTIAN ALBERTO SANTOS GARCIA,
et al.,

Plaintiffs,
V Case No. 1:20-cv-00821 (LMB/JFA)
ALEJANDRO MAYORKAS, et ai.,

Defendants.

 

 

ORDER GRANTING
JOINT MOTION FOR ENTRY OF A BRIEFING SCHEDULE ON
MOTIONS FOR SUMMARY JUDGMENT RELATING TO COUNTS II AND III

(42 U.S.C. § 1983)

Upon consideration of the parties’ Joint Motion for Entry of a Briefing Schedule on
Motions for Summary Judgment Relating to Counts II and III (42 U.S.C. § 1983) of the
Amended Complaint, and for good cause shown, such motion is GRANTED. It is hereby
ORDERED:

xo 71 ne,
a. The parties shall file cross-motions for summary judgment, of up to.5@ pages in length,

no later than Friday, July 16, 2021;
20 Sip
b. The parties shal! file memoranda in opposition, of up to 4& pages in length, no later than

Friday, August 6, 2021;

c. No reply memoranda are to be filed; and

d. Oral argument is to be held at the convenience of the Court and the parties, on exefer

/sf Aw,

Leonie M. Brinkeina cue
United States District Judge 6 } sf

24 , u
Friday, August 20, 2021, ot ([0; 600m, SW

 
